DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The status of the claims as of the response filed 11/17/2021 is as follows:
Claims 5 and 20 remain cancelled. Claims 1, 3-4, 6-7, 10-11, 13-15, 17-18, and 21-22 are currently amended. Claims 2, 12, 16, and 19 are as previously presented. Claims 8-9 are original. Claims 1-4, 6-19, and 21-22 are currently pending in the application and have been considered below.
Applicant’s Remarks filed 11/17/2021 have been considered.

Response to Amendment
Objection to Claims
Claim 1 has been sufficiently amended to correct the minor informality objected to in the previous Office action, and thus the corresponding objection is withdrawn.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. prompting via a text box for asking a user to confirm that a feature in an image is a kidney stone and identifying at least a portion of an access plan as in claim 1, and automatically identifying a remaining portion of an access plan using image recognition processes as in claims 10 and 17), and thus the corresponding 35 USC 103 rejections for the claims are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Allowable Subject Matter
Claims 1-4, 6-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding 35 USC 103, the prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach the specific prompting of a user via a text box for confirming that an object in one or more images is a kidney stone and for identifying at least a portion of an access plan in the manner recited in claim 1. The prior art also fails to teach the receipt of a second user input including a dragging motion to identify an initial portion of an access plan followed by the system automatically identifying a remaining portion of the access plan using image recognition processes as recited in claims 10 and 17. 
The closest related art of record includes:
- Gielen et al. (US 20080123922 A1), disclosing systems for surgical planning including determining anatomical targets from 3D images and planning various access options including insertion site and trajectories to the target; this reference fails to teach the specific prompting of a user for inputs, automatic determination of the remaining portion of an initial access plan identified by a manual dragging motion, and use of the system for specifically kidney-stone-related procedures.
- Thomas et al. (US 20160070436 A1), disclosing systems for planning and navigation of minimally invasive therapies from pre-operative images, including touch-based user inputs; this reference fails to teach prompting including text boxes, automatic determination of the remaining portion of an initial access plan identified by a manual dragging motion, and use of the system for specifically kidney-stone-related procedures.
- Ferrant et al. (EP 1684233 A1), disclosing systems for planning renal lithiasis procedures from 3D images based on various characteristics; this reference fails to teach the prompting and receipt of inputs as required by the claims, and automatic determination of the remaining portion of an initial access 
- Dillenseger et al. (NPL reference from IDS filed 4/14/2017), disclosing a visual computer tool for percutaneous nephrolithotomy preoperative planning including determination of appropriate trajectories to a kidney stone based on 3D imaging data; this reference fails to teach the prompting and receipt of inputs as required by the claims, and automatic determination of the remaining portion of an initial access plan identified by a manual dragging motion. 
Upon completion of an updated prior art search, Examiner further submits that Velusamy et al. (US 20140316259 A1), Hart et al. (US 8548778 B1, particularly Col13 L13-41), and NPL reference Li et al. (Reference U on the accompanying PTO-892) are relevant to the field of Applicant’s invention, but do not explicitly disclose every feature of Applicant’s claims as amended above. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of each independent claim and they are found to be allowable, as are the claims depending therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/K.A.H./Examiner, Art Unit 3626       

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626